FILEB

UNITED sTATEs DISTRICT COURT NGV l 3 mw
FOR THE DISTRICT oF COLUMBIA memo U_S_ Dist,,ict and
Bankruptcy Courts
DEBORAH DIANE FLETCHER, )
)
Plaintiff, )
)
v ) Civil Action No. 1118-cv-02377 (UNA)

)
)
AVENTURA HOSPITAL PRESIDENT, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before they Court on its initial review of plaintiff s pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis. The Court will grant the in
forma pauperis application and dismiss the case because, under the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” if it determines that the action is
frivolous 28 U.S.C. § l9lS(e)(2)(B)(i).

Plaintiff sues Aventura Hospital, located in Aventura, Florida. Compl. at l. She states that
[sic] “this is a kidnap, suit.” Id. The allegations are mostly incomprehensible Plaintiff states that
[sic] “[o]n May 21, 2018, [she] gave birth to number’s of new born infants and that same number
were born the next day while plaintiff was a patient on the 4th floor of the defendant, room 43 8.”
Id. at 2. Plaintiff also seemingly alleges that she gave birth to other infants in prior recent years.
Id. She alleges that defendant told her she would “get all of her infants” when she turned 68 years
old in 2017, however, she insinuates that defendant has withheld these children from her. Id. She
asks that the Court “grant [ ] plaintiff all of her newborn infants,” and seeks damages exceeding

$75,000. Id.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.
Nel'tzke v. Wl`lliams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)
(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the
irrational or the wholly incredible[.]”); Crl`saf v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.
1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of
a wholly fanciful kind.”).

The instant complaint satisfies this standard and warrants dismissal with prejudice See
Fl'restone v. Fl`restone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is
warranted upon determining “that ‘the allegation of other facts consistent with the challenged

359

pleading could not possibly cure the deficiency. ) (quoting Jarrell v. Unitea’ States Postal Serv.,
753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation omitted)). A separate Order accompanies this

l\/Iemorandum Opinion.

N- iA\"`:‘c/W'>

Date: November lt ,2018 Unityd State§ 'strict Judge